Citation Nr: 1008908	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2007, a statement of the 
case was issued in December 2007, and a substantive appeal 
was received in January 2008.  The Veteran testified at a 
Board hearing in January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss, on the merits, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on 
his part.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss; the Veteran did not file a notice of 
disagreement.  

2.  In January 2006, the Veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss.

3.  Additional evidence received since the RO's January 1998 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1998 RO decision which determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
January 1998 RO denial, and the claim of service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claim of service connection, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to such issue will be addressed 
in a future merits decision after action is undertaken as 
directed in the remand section of this decision.  

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
January 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 1984, the Veteran filed a claim of service connection 
for bilateral hearing loss disability, which was denied in a 
September 1984 rating decision.  The evidence of record at 
that time consisted of service treatment records.  The 
Veteran did not file a notice of disagreement; thus, the RO's 
July 1984 decision is final.  38 U.S.C.A. § 7105(c).

In June 1987, the Veteran filed a claim to reopen.  A 
September 1987 rating decision determined that new and 
material evidence had not been received.  The Veteran 
perfected an appeal to the Board.  In December 1988, the 
Board denied entitlement to service connection for bilateral 
hearing loss.  At that time the evidence consisted of service 
treatment records, VA outpatient treatment records, and 
private audiological examinations.  The Board discussed in 
detail the service treatment records which showed complaints 
of ringing and a stuffed-up feeling in the right ear, which 
he associated with pistol firing two days prior.  On physical 
examination, both eardrums were negative, except for slight 
possible retraction on the right.  Service treatment records 
were otherwise negative for pertinent complaints or findings.  
Upon separation in October 1956, his ears were normal, and a 
whispered voice test was normal.  Private audiogram reports 
of two private examinations conducted in July 1987 show that 
the Veteran has bilateral hearing loss.  The Board determined 
that the record did not demonstrate that his current hearing 
loss was due to service.  The Veteran did not file a notice 
of appeal, thus the Board's decision is final.  38 U.S.C.A. 
§ 7104.

In April 1989, the Veteran filed a claim to reopen, and 
submitted a February 1989 VA audiogram in support of his 
claim.  In a May 1989 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim.  The Veteran did not file a notice of disagreement; 
thus, the RO's May 1989 decision is final.  38 U.S.C.A. 
§ 7105(c).

In September 1997, the Veteran filed a claim to reopen.  In a 
January 1998 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim.  
The Veteran did not file a notice of disagreement; thus, the 
RO's January 1998 decision is final.  38 U.S.C.A. § 7105(c).

In January 2006, the Veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss 
disability.  Evidence received since the RO's January 1998 
decision is both new and material.  The Veteran submitted an 
August 1993 private audiological evaluation, which states 
that the Veteran reported noise exposure during service.  An 
audiological examination was conducted, and the examiner 
diagnosed bilateral, high frequency, sensorineural hearing 
loss, probably noise induced.  As this statement suggests 
that the Veteran's bilateral hearing loss may be noise 
induced, and in light of the Veteran's testimony of noise 
exposure during service, such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  Thus, the claim of service connection for 
bilateral hearing loss disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.  





ORDER

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

In light of the August 1993 opinion from the private 
physician, the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed bilateral 
hearing loss disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss is causally 
related to service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records and post-service 
medical findings of bilateral hearing 
loss.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


